DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-52, 54 and 56 are currently pending. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 1-24, 28-51 are CANCELED in their entirety.  
 
In view of MPEP 821 this application is in condition for allowance except for the presence of claims 1-21 and 28-51 directed to non-elected inventions of Groups (I)-(II), (IV) and (V). Said inventions were nonelected without traverse in the reply filed 06/26/2018. Accordingly, claims 1-21 and 28-51 have been canceled.
Reasons for Allowance
 
    PNG
    media_image1.png
    566
    345
    media_image1.png
    Greyscale

The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Christensen (WO2012/042421 published 04/05/2012). Christensen teaches the method of combining an ALK inhibitor (crizotinib) in combination with bevacizumab for the treatment of cancers (claims 1, 14). Christensen does not specifically teach administering alectinib in combination with bevacizumab, nor does Christensen teach that said alectinib/bevacizumab combination would be a synergistic combination and yield an unexpected reduction in tumor burden upon administering 
In view of MPEP 716.02 (a), (b) and (d), the unexpected synergism between alectinib and bevacizumab on reducing tumorigenesis in patients comprising ALK-EML4 gene fusion products is a property not possessed in the prior art and said reduction in tumor burden is in fact unexpected and unobvious and of both a statistical and practical significance. Therefore, claims 25-27, 52, 54 and 56 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628